In a proceeding by a corporate stockholder, pursuant to article 78 of the Civil Practice Act, to compel the production of the corporation’s records for his inspection, in which the petitioner, by order of the Supreme Court, Kings County, dated September 20, 1956, was granted the right to such inspection, the petitioner appeals from an order of said court, dated March 13, 1962, which: (a) granted his application for reconsideration of his motion to punish the respondents for contempt by reason of their alleged willful and deliberate failure to comply with such inspection order; and (b) upon such reconsideration, adhered to the original determination (made by order dated Nov. 24, 1958) denying such motion. The orders of September 20, 1956 and November 24, 1958 have been the subject of prior appeals to this court (see Matter of Rubino v. Empire Heating Corp., 2 A D 2d 988, 11 A D 2d 1065, 12 A D 2d 652). Order affirmed, with $10 costs and disbursements. No opinion. Beldoek, P. J., Brennan, Hill, Rabin, and Hopkins, JJ., concur.